DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 06/06/2022.
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claim 1, a plurality of solid state switches electrically coupled with the DC input; a transformer comprising: a transformer core, a primary side comprising a conductive sheet wrapped at least around a portion of the transformer core, the conductive sheet electrically coupled with the plurality of solid state switches; a secondary side comprising a plurality of secondary windings wrapped at least around a portion of the transformer core, a stray inductance, Ls, a stray capacitance, Cs, and a turn ratio, n; a resistor with a resistance, R, disposed in series between the conductive sheet of the transformer and the plurality of solid state switches; a plurality of rectifier diodes coupled with the plurality of secondary windings; and a circuit output coupled with the plurality of rectifier diodes; wherein the resonant converter circuit produces a Q factor according to                         
                            Q
                            =
                            
                                
                                    1
                                
                                
                                    R
                                
                            
                            
                                L
                                s
                                /
                                C
                                s
                            
                        
                     Page 4 of 14wherein the resonant converter circuit produces output pulses at the circuit output with an output voltage Vout from the input voltage Vin, according to Vout = QnVin;
Regarding claim 13, a transformer having: a transformer core; a conductive sheet wrapped at least around a portion of the transformer core; a plurality of secondary windings wrapped at least around a portion of the transformer core; a stray inductance, Ls, wherein the stray inductance, Ls, is not from an inductor; a stray capacitance, Cs, wherein the stray capacitance, Cs, is not from a capacitor; and a resistor with a resistance, R, in series with the transformer; wherein the resonant converter circuit produces a Q factor according to                        
                             
                            Q
                            =
                            
                                
                                    1
                                
                                
                                    R
                                
                            
                            
                                L
                                s
                                /
                                C
                                s
                            
                        
                    ;
In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	





	/THIENVU V TRAN/                                          Supervisory Patent Examiner, Art Unit 2839